55V/5
                                 ELECTRONIC RECORD




COA #14-13-00810-CR                                    OFFENSE: Indecency with a Child


STYLE: Pedro Beltran Batalla v The State of Texas     COUNTY: Harris


COA DISPOSITION: Affirmed                              TRIAL COURT: 182nd District Court


DATE: April 16, 2015   Publish: No                  TC CASE #: 1287753




                                IN THE COURT OF CRIMINAL APPEALS




STYLE: Pedro Beltran Batalla v The State of Texas


CCA#


         PRO S£                      Petition       CCA Disposition:      SS9 v r
FOR DISCRETIONARY REVIEW IN CCA IS:                 DATE:

                                                    JUDGE:

DATE:    3"*>A,        2*1    Z£0/f                 SIGNED:                      PC:

JUDGE:       F^                                     PUBLISH:                     DNP:




                                                                                           MOTION FOR


                                                            FOR REHEARING IN CCA IS:


                                                         JUDGE:


                                                                                ELECTRONIC RECORD